                 Case 1:21-cv-00124-N/A Document 1                       Filed 03/22/21           Page 1 of 5

                                                                                                      Form 1-1
UNITED STATES COURT OF INTERNATIONAL TRADE                                                         FORM 1

Danfoss LLC,

                             Plaintiff,
                                                                                        SUMMONS
            v.
                                                                                  1:21-cv-00124
UNITED STATES,

                             Defendant.


TO:         The Attorney General and the Secretary of Homeland Security:

       PLEASE TAKE NOTICE that a civil action has been commenced pursuant to 28 U.S.C.
§ 1581(a) to contest denial of the protest specified below (and the protests listed in the attached
schedule).




                                                                    /s/ Mario Toscano
                                                                        Clerk of the Court

                                                         PROTEST
Port of
                                                                Date Protest Filed:   February 12, 2020
Entry:           Chicago, Illinois (3901)
Protest                                                         Date Protest
Number:          3901-20-106685                                 Denied:               October 23, 2020
Importer:        Danfoss LLC

Category of
Merchandise:      Compressors

                                 ENTRIES INVOLVED IN ABOVE PROTEST
     Entry                  Date of            Date of                Entry                   Date of       Date of
    Number                  Entry            Liquidation             Number                   Entry       Liquidation
9PM-26360562                9/24/2018           8/16/2019

                                            Please see attached continuation sheet.
                                                Continued on Form 1-3 to 1-5.



Port Director                                                                  William R. Rucker
U.S. Customs and Border Protection                                             Faegre Drinker Biddle & Reath
Port of Chicago                                                                191 N. Wacker Drive, Suite 3700
5600 Pearl St.                                                                 Chicago, IL 60606
Rosemont, IL 60018                                                             (312) 569-1157
             Case 1:21-cv-00124-N/A Document 1                            Filed 03/22/21            Page 2 of 5

                                                                                                              Form 1-2

                               CONTESTED ADMINISTRATIVE DECISION


                                         Appraised Value of Merchandise

                                             Statutory Basis                                  Statement of Value

Appraised:



Protest Claim:


                                          Classification, Rate or Amount
                                               Assessed                                           Protest Claim
                              Paragraph or                                         Paragraph or
   Merchandise                                                 Rate                                                     Rate
                              Item Number                                          Item Number

                                                       25% Section 301                                        Excluded from
                                9903.88.01                                           9903.88.11
                                                         Duty Rate                                           Section 301 duties

   Compressors

                              8414.30.8050                     Free                 8414.30.8050                        Free


                                                            Other
Sta te Sp e cif ic al ly th e D eci sio n [ a s D e scr ib ed in 1 9 U. S. C.§ 1 5 1 4 ( a) ] an d t h e Pr o t e st C lai m :
Liquidation with assessment of Section 301 tariffs – the subject products are excluded from Section 301 tariffs.


The issue which was common to all such denied protests: E x clu sio n f r o m S ec tio n 3 0 1 tar if f s.



Every denied protest included in this civil action was filed by the above-named importer, or by an authorized person
in the importer's behalf. The category of merchandise specified above was involved in each entry of merchandise
included in every such denied protest. The issue or issues stated above were common to all such denied protests. All
such protests were filed and denied as prescribed by law. All liquidation duties, charges or exactions have been paid,
and were paid at the port of entry unless otherwise shown.

                                                                      __________/s/ William R. Rucker ____________
                                                                                    Signature of Plaintiff's Attorney




                                                                                    March 22, 2021
                                                                                           Date
         Case 1:21-cv-00124-N/A Document 1              Filed 03/22/21   Page 3 of 5

                                                                                 Form 1-3
                                SCHEDULE OF PROTESTS

                                   Chicago, IL (3901)
                                        Port of Entry


    Protest      Date Protest   Date Protest        Entry             Date of          Date of
   Number           Filed          Denied          Number              Entry         Liquidation
3901-20-107110    2/21/2020      10/26/2020      9PM-26362519        10/2/2018        8/30/2019
3901-20-107110    2/21/2020      10/26/2020      9PM-26362659        10/6/2018        8/30/2019
3901-20-107567    2/28/2020      10/26/2020      9PM-26362709       10/12/2018         9/6/2019
3901-20-107567    2/28/2020      10/26/2020      9PM-26367260       10/22/2018        9/13/2019
3901-20-107567    2/28/2020      10/26/2020      9PM-26367930        11/6/2018        9/13/2019
3901-20-107567    2/28/2020      10/26/2020      9PM-26370561       10/29/2018        9/20/2019




                                               If the port of entry shown
                                               above is different from the
                                               port of entry shown on the
                                               first page of the summons,
                                               the address of the District
                                               Director for such different
                                               port of entry must be given
                                               in the space provided.
         Case 1:21-cv-00124-N/A Document 1               Filed 03/22/21   Page 4 of 5

                                                                                  Form 1-4

                                 SCHEDULE OF PROTESTS

                                     Atlanta, GA (1704)
                                         Port of Entry


    Protest       Date Protest   Date Protest        Entry             Date of          Date of
   Number            Filed          Denied          Number              Entry         Liquidation
1704-20-101726     2/18/2020      10/23/2020      9PM-26362220        9/25/2018        8/23/2019




                                                If the port of entry shown
District Director                               above is different from the
U.S. Customs and Border Protection              port of entry shown on the
Port of Atlanta                                 first page of the summons,
157 Tradeport Drive                             the address of the District
Atlanta, GA 30354                               Director for such different
                                                port of entry must be given
                                                in the space provided.
         Case 1:21-cv-00124-N/A Document 1               Filed 03/22/21   Page 5 of 5

                                                                                  Form 1-5

                                 SCHEDULE OF PROTESTS

                                     Savannah, GA (1703)
                                         Port of Entry


    Protest       Date Protest   Date Protest        Entry            Date of           Date of
   Number            Filed          Denied          Number             Entry          Liquidation
1703-20-102982     2/27/2020      10/26/2020      9PM-26365694       10/10/2018        9/6/2019




                                                If the port of entry shown
District Director                               above is different from the
U.S. Customs and Border Protection              port of entry shown on the
Port of Savannah                                first page of the summons,
1 East Bay Street                               the address of the District
Savannah, GA 31401                              Director for such different
                                                port of entry must be given
                                                in the space provided.
